Citation Nr: 1206631	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  10-13 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel






INTRODUCTION

The Veteran had active military service from July 1966 to February 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that granted service connection and an initial 30 percent rating for PTSD, effective from January 15, 2009.  The Veteran submitted a timely notice of disagreement as to the RO's determination and, in a March 2010 decision, the RO awarded a 70 percent rating for PTSD, effective from January 15, 2009.  Then in a July 2010 rating decision, the RO granted the Veteran's claim for a total rating based upon individual unemployability due to service-connected disability (TDIU), effective from April 5, 2010.


FINDING OF FACT

Since the RO received his claim in January 2009, the Veteran's service-connected PTSD effectively resulted in total social and occupational impairment.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the schedular criteria for a 100 initial rating for PTSD have been met since January 15, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The VCAA substantially amended the provisions of Chapter 51 of Title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011)).

The Veteran's increased rating claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In view of the favorable disposition of this appeal, discussed below, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertaining to his claim for an increased rating for PTSD under the VCAA.  As set forth herein, no additional notice or development is indicated in the Veteran's claim for an increased rating.

II. Factual Background and Legal Analysis

This appeal involves the Veteran's claim that the severity of his service-connected PTSD warrants a higher initial disability rating.  Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service- connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2.  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal. 

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the United States Court of Appeals for Veterans Claims (Court) noted that where, as here, the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  Id.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

As noted, service connection for PTSD was granted by the RO in the April 2009 rating decision that awarded the initial 30 percent rating under Diagnostic Code 9411, effective from January 15, 2009, to which the Veteran filed a timely notice of disagreement in July 2009.  The March 2010 rating decision awarded a 70 percent rating for the Veteran's PTSD also effective from January 15, 2009.

Under Diagnostic Code 9411, that evaluates PTSD, a 70 percent evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32).  A GAF score ranging from 31 to 40 represents some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.

When it is not possible to separate the effects of a nonservice-connected condition from those of a service- connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

The Veteran contends that he is entitled to a higher initial rating for his service-connected PTSD.  After careful consideration of all the evidence of record, the Board concludes that the Veteran's service-connected PTSD has effectively rendered him totally impaired and unable to work since he filed his initial claim for VA benefits and a 100 percent rating is warranted.

According to a January 2009 private psychological evaluation report, prepared by W.J.A., Psy.D., the Veteran reported that his current temperament was "up and down" and described becoming intermittently extremely emotional.  He was a musician prior to, during, and after military service.  He worked in a band with his brother with whom he had some disagreements but no unusual confrontations within his work environment.  The Veteran had marked difficulties with claustrophobia in service, and in later life, for which anti-anxiety medication was prescribed.  He had two adult daughters from a first marriage with whom he had great relationships and was married to his second wife since 1994, with whom he had more of a friendship than a marriage.  The couple had conflict but no arguing or physical altercation.

The Veteran reported drinking alcohol in excess after service with a history of blackouts and currently tended to drink between two and four times per week, mostly wine with meals or two or three mixed drinks with dinner.  He had a history of experimentation with marijuana.  The Veteran was intensely traumatized by the sight of bloodied childrens' bodies in Vietnam as well as exposure to mortar and rocket fire.  

Further, the Veteran had recurrent intrusive thoughts and nightmares of combat-related experiences and avoided thoughts, feelings, and conversations, associated with his traumatic experiences.  He had marked problems with insomnia, and occasional troubles with irritability and angry outbursts.  The Veteran had concentration problems and exaggerated startle responses.  His mood was "not bad" most of the day but he experienced anhedonia, insomnia, and concentration problems.  Psychomotor agitation was reported during the interview.  The Veteran described feelings of worthlessness and guilt.  Cognitive difficulties, including the diminished ability to think and indecisiveness, were reported to occur.  Suicidal ideation was described but means and intent were denied.  The Veteran denied homicidal ideation and described symtoms consistent with a panic attack.

Objectively, the Veteran's impulse control appeared to fall below normal limits, as demonstrated by his history of substance abuse.  His speech was soft but normal.  Form of thought was remarkable for circumstantiality.  His thought content was consistent with the presence of suicidal ideation without means or intent, but homicdiality and perceptual abnormalities were denied.  He described his mood as "fairly good".  The Veteran's affect was somewhat blunted but was appropriate and he was oriented.  His attention, concentration, and memory, as well as insight and judgment, all fell below normal limits.  The Axis I diagnoses were PTSD, specific phobia, situational type, and a depressive disorder, not otherwise specified (NOS).  A GAF score of 39 was assigned, based on the Veteran's difficulties in multiple areas, including social functioning, family relationships, judgment-related issues, thinking difficulties, and mood.  

Dr. W.J.A. said that the Veteran described a marked pattern of social isolation since discharge with problematic family relationships evidenced by his history of distance from his wife within his marriage.  Judgment-related issues included his history of irritability and angry outbursts, including his reported suicidality.  Cognitive troubles in the form of difficulties with attention, concentration, and memory were evident on current evaluation.  Mood-related difficulties included the symtoms of a major depressive episode that were acknowledged during the interview.  According to Dr. W.J.A., the Veteran's difficulties with impulse control, as evidenced by his suicidality, his difficulty with irritability, and his angry outbursts were quite evident and likely to substantially and negatively impact his employment.

The Veteran underwent VA examination for PTSD in March 2009.  According to the examination report, the Veteran's personal physician diagnosed anxiety and PTSD for which anti-anxiety and sleep medication were prescribed.  The Veteran was compliant with taking that medication but still had anxiety and sleep disturbance.  He was married to his second wife for 15 years and had two daughters with whom he had good relationships, four grandchildren, with three grandchildren from his current wife, whom he said was not affectionate enough to him.  The Veteran said he served in the 1st Division Army Band as a saxophone player and was in Vietnam.

Further, the Veteran said he had "a couple, maybe" of good friends he could call if needed but did not access that available support.  He drank to relax and used to play music but no longer played often.  The Veteran denied a history of suicide attempts and violence/assaultiveness.  The examiner said that the Veteran was socially isolated and avoidant and married twice but not very engaged/attached to his current wife.  The Veteran noted that watching his children play when they were little and being around his grandchildren triggered panic attacks as they reminded him of "bloody children" he saw in Vietnam.  The Veteran said he drinks several times a week and tried not to but was not always successful.

The Veteran complained of sleep difficulty including combat-related nightmares and night sweats.  He was irritable and unfocused but lethargic the next day.  The VA examiner noted that the Veteran was in many physical conflicts with his brother in the past and drank heavily, leading to blackouts and delirium tremens.  He had panic attacks and began suffering from claustrophobia when in Vietnam.  After a while he was unable to go into bunkers during mortar attacks and would lie under his bunk.  He had attacks in hotel rooms or if he had to fly and took Xanax to make these situations tolerable for him.  He often woke with panic attacks due to his dreams.

Objectively, the Veteran appeared clean and casually dressed and the examiner said he was able to maintain minimum personal hygiene.  His speech was unremarkable, his attitude was attention and guarded, his affect was flat, and his mood was anxious and depressed.  The Veteran was oriented and his thought process and content were unremarkable.  He had no delusions or hallucinations.  The Veteran understood the outcome of his behavior and that he had a problem.  The Veteran was concrete in his thinking with no obsessive or ritualistic behavior.  

Also, the Veteran denied homicidal thoughts but had suicidal ideations with no plan or intent that worsened as his depression worsened in the past year.  He denied any past attempts and any current intent.  The Veteran's impulse control was considered fair and he had no episodes of violence.  The Veteran reported a lack of motivation making it difficult to complete chores in his house.  He did not shop because he was unable to stand the interactions with others.  He was claustrophobic when traveling for too long in a car and could not tolerate flying without medication.  His memory was mildly impaired.  

The VA examiner said that the Veteran had difficulty engaging with others.  He was socially avoidant and isolated and had anxiety attacks and suicidal ideation.  He was drinking heavily for years in an attempt to block out memories of his experience.  The Veteran had difficulty meeting his activities of daily living and had memory and sleep disturbance.  He was irritable and had difficulty sustaining concentration.  He was employed in his usual occupation as a musician at which he sporadically worked.  The Axis I diagnosis was PTSD.  The VA examiner assigned a GAF score of 45.  

Additionally, it was noted that the Veteran reported that he had not worked very much over the past year because of his inability to interact with others and his work as a musician was sporadic.  He drank heavily while playing shows.  The Veteran was socially isolated and avoidant, and suffered from anxiety attacks and claustrophobia.  He had sleep and memory disturbance and impaired concentration and focus.  The Veteran also had suicidal thoughts but had not made an attempt.  He had combat related nightmares and night sweats.  The VA examiner said that the Veteran was unable to maintain gainful employment. 

According to a June 2009 report, Dr. W.J.A. reevaluated the Veteran.  He was pleasant and cooperative but his impulse control appeared to fall below normal limits (evidenced by a history of substance abuse).  His speech was soft but normal.  His form of thought was remarkable for circumstantiality.  The Veteran's thought content was consistent with the presence of suicidal ideation without specific means plans, time frames and immediate intent.  The Veteran also denied homicidal and perceptual abnormalities.  His mood was described as "not too bad".  The Veteran's affect was somewhat blunted but appropriate.  He was oriented but his attention capacities, concentration abilities, and memory, as well as judgment and insight, fell below normal limits.  The Axis I diagnoses were as in January 2009 and a GAF score of 39 was again assigned, that was based on the Veteran's difficulties in multiple areas, including social functioning, family relationships, judgment-related issues, thinking difficulties, and mood.  

According to Dr. W.J.A., the results on current assessment were highly consistent with those noted in the Veteran's initial evaluation in January 2009.  He described reexperiencing, avoidance, and hyper arousal symtoms found in individuals suffering from PTSD.  Significant depressive symtoms including anhedonia were also indicated.  Dr. W.J.A. said that the Veteran was "unable to maintain a normal standard of living" and that "[p]roblems with emotional and behavioral controls, as evidenced by his history of angry outbursts and suicidality...likely render [the Veteran] to be a danger to any work environment".  His cognitive difficulties also had a negative impact and Dr. W.A.J. said the Veteran's symtoms were severe.

A May 2010 report from Dr. W.J.A. shows that she conducted a telephone interview with the Veteran.  He reported ongoing declines in his marital relationship and social functioning.  He had a "short fuse" and limited patience and described concerns related to claustrophobia.  He acknowledged suicidal ideation but hoped he would not act on it.  Dr. W.J.A. said it was difficult to engage the Veteran in the telephone interview due to his limited energy.  She reiterated that his impulse control fell below normal limits, his speech was soft but normal and his form of thought was normal although thought content was consistent with the presence of suicidal ideation.  The Veteran described his mood as "not terrible, but it's certainly not good".  His affect was blunted but appropriate.  He was oriented.  His attention, concentration, and memory, judgment, and insight fell below normal limits.  PTSD was again diagnosed and a GAF score of 39 was again assigned.  

This psychologist said that the Veteran described a marked pattern of social isolation since discharge.  His problematic family relationships were evidenced by his history of distance from his wife within his marriage.  Judgment-related issues included his history of irritability and angry outbursts, including his reported suicidality.  Cognitive difficulties were apparent on current examination.  Mood-related difficulties included symtoms of a major depressive episode acknowledged during the interview.  His symtoms were considered severe.

In July 2010, a VA examiner noted that the Veteran was unable to work for a few years due to his intolerance of being in crowds.  A GAF score of 40 was assigned to the Veteran's PTSD.  The examiner said that the Veteran was no longer playing music, even for fun.  He was spending more time outside at night because he was unable to be confined.  The Veteran had severe sleep disturbance and suicidal thoughts.  

Giving the Veteran the benefit of the doubt, and after considering all of the objective medical and other evidence of record, it is the judgment of the Board that the schedular criteria for a 100 percent rating are met, as the Veteran's psychiatric disability has effectively resulted in total occupational and social impairment.  The Board finds that the medical evidence shows the Veteran is unemployable due to the disability at issue.  See Mittleider v. West, supra.  In fact, in March 2009, a VA psychologist said that the Veteran was unemployable due to the symtoms associated with his service-connected psychiatric disability and, in June 2009, Dr. W.J.A. said that the Veteran's problems with emotional and behavioral controls would likely render him to be a danger to any work environment.  They particularly noted his combat-related sleep difficulty, poor impulse control, anxiety, sucidiality, social isolation, anhedonia, claustrophobia, and history of poor interpersonal relations.  In January and June 2009, and May 2010, Dr. W.J.A. assigned a GAF score of 39, denoting some impairment in reality testing or major impairment in several areas such as work, family relations, judgment, thinking, or mood.  The March 2009 VA examiner evidently found the Veteran less impaired and assigned a GAF score of 45, denoting serious symptoms such as suicidal ideation, severe obsessional rituals or any serious impairment in social or occupational functioning such as no friends, unable to keep a job.  In July 2010, a VA examiner similarly assigned a GAF score of 40 indicative of serious impairment.

In view of the foregoing, the Board concludes that the evidence is at least in relative equipoise as to the level of psychiatric disability, and as to whether it is reasonable to conclude that the disability picture is comparable to a 100 percent evaluation.  Overall, the current level of disability arguably, but not clearly, approximates the criteria for a 100 percent evaluation.  Thus, the Board concludes, with favorable resolution of reasonable doubt, that a 100 percent rating under Diagnostic Code 9411 is warranted, under the regulations currently in effect.  38 C.F.R. § 4.7.

It is significant, however, that the Veteran's psychiatric symptomatology does not precisely mirror the symptoms illustrative of a 100 percent evaluation under Diagnostic Code 9411.  For example, there is little or no evidence in the record of gross of impairment in communication; gross inappropriate behavior, disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  However, it is apparent that the Veteran's symptoms, especially his sleep difficulty, anxiety, claustrophobia, depression, tearfulness, suicidal thoughts, social isolation, hyper arousal, and irritability, have essentially totally impaired his social and occupational functioning by severely reducing his reliability and productivity.  In these circumstances, therefore, the Board finds that a 100 percent evaluation is warranted for the service-connected acquired psychiatric disorder.  See 38 C.F.R. § 4.21 (2011) (not all cases will show all findings specified in the rating criteria, but the rating must in all cases be coordinated with actual functional impairment).  

The March 2009 VA examiner assigned a GAF score of 45, that denotes serious impairment in communications or judgment or an inability to function in almost all areas, but in January and June 2009, and May 2010, Dr. W.J.A. assigned a GAF score of 39, denoting some impairment in reality testing or major impairment in several areas such as work, family relations, judgment, thinking, or mood.  See Carpenter v. Brown, supra.  Further, the Veteran's psychiatric symptomatology has included hypervigilance, severe anxiety, social isolation, claustrophobia, depression, cognitive difficulties, anger outbursts, suicidality, and recurrent combat-related nightmares and intrusive recollections of service-related events.

In reaching this decision, the Board recognizes that the Veteran's capability to work was at times attributed to nonservice-connected disorders.  Nevertheless, the record also establishes that he has been treated for chronic, debilitating symptoms non-dissociable from the service-connected psychiatric disability that included nightmares and sleep difficulty, severe anxiety, social isolation, hypervigilance, depression, irritability, and claustrophobia, that, for all intents and purposes, precluded him from gainful employment.  See e.g., Mauerhan v. Principi, supra (factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels.).  From the objective and competent medical evidence of record, it is not unreasonable to conclude that since he filed his claim in January 2009, the Veteran's service-connected acquired psychiatric disorder essentially rendered him unable to work.  Resolving reasonable doubt in the Veteran's favor, the Board concludes that since January 15, 2009, the criteria for the assignment of a 100 percent rating for PTSD have been satisfied.

In view of the above, the Board finds that the application of the benefit-of-the-doubt doctrine contemplated by 38 U.S.C.A. § 5107(b) is appropriate in this case.  As stated, the level of disability, when the benefit of the doubt is given to the Veteran, is approximately commensurate with the 100 percent rating under Diagnostic Code 9411 under current rating criteria.  38 U.S.C.A. §§1155, 5107; 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  However, the RO considered the extent that the Veteran's service-connected PTSD affects his ability to obtain and maintain substantially gainful employment in its July 2010 decision that granted entitlement to a TDIU, effective from April 5, 2010.  Furthermore, given the Board's determination herein, that grants a 100 percent rating for PTSD from January 15, 2009, any further consideration of a TDIU is rendered moot.  

Finally, in view of the holding in Fenderson, the Board has considered whether the Veteran is entitled to a "staged" rating for his service-connected PTSD disability, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time since the Veteran filed his original claim for service connection has the disability on appeal been more disabling than as currently rated under the present decision of the Board.





ORDER

An initial 100 percent rating is granted for PTSD, effective from January 15, 2009, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


